Citation Nr: 1733476	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to claimed Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

3.  Entitlement to service connection for a lung disorder, to include asthma, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

4.  Entitlement to service connection for a liver disorder, claimed as due to non-service-connected diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

5.  Entitlement to service connection for a vision disorder claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

6.  Entitlement to service connection for a prostate disorder, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

7.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

8.  Entitlement to service connection for a nerve disorder, to include peripheral neuropathy of all extremities, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

9.  Entitlement to service connection for a kidney disorder, claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

10.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD), claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

11.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as due to diabetes mellitus, service-connected schizophrenia, and/or claimed Agent Orange exposure.

12.  Entitlement to service connection for traumatic brain injury (TBI).

13.  Entitlement to service connection for a brain disorder, other than TBI, to include ischemic brain disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by different Department of Veterans Affairs (VA) Regional Offices (ROs).  

In May 2009, the RO in Columbia, South Carolina denied service connection for diabetes mellitus; heart unspecified; lung unspecified; liver damage; vision problems; prostate problems; sleep apnea; erectile dysfunction; acute and subacute peripheral neuropathy of the feet, shoulders, arms, and fingers; kidney unspecified; nerve unspecified; and GERD, claimed as stomach unspecified.  

The RO in St. Petersburg, Florida denied service connection for ischemic heart disease (previously claimed as unspecified heart condition), in August 2011.

In pertinent part, in May 2013, the RO denied service connection for TBI (also claimed as ischemic brain disease).  

In March 2016, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the Central Office; a transcript of that hearing is of record.  

In August 2016, the Board remanded these claims for additional development.  At that time, the Board clarified that the claim for service connection for a brain disorder was still on appeal.  In October 2016, the Board issued a corrected order to correct the Veteran's dates of service.

In this decision, for the sake of clarity, the Board has separated the issue of entitlement to service connection for a brain disorder, to include TBI and ischemic brain disease into two issues, entitlement to service connection for TBI and entitlement to service connection for a brain disorder, other than TBI, to include ischemic brain disease.  The Veteran is not prejudiced by this recharacterization as his theories of entitlement will still be addressed.

The Board also notes that in the May 2013 rating decision, the RO granted special monthly compensation based on aid and attendance, from August 17, 2011, and found that the Veteran was competent.  The Veteran has been in receipt of a 100 percent disability rating for schizophrenia since November 29, 1994.  

The issues of entitlement to service connection for a vision disorder, prostate disorder, erectile dysfunction, a stomach disorder, brain disorder (other than TBI), and OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current diabetes mellitus.  

2.  A current heart disorder, diagnosed as hypertensive heart disease, is not caused or aggravated by a disease, injury, or incident in service or a service-connected disability.

3.  The Veteran does not have a current lung disorder, to include asthma.

4.  The Veteran does not have a current liver disorder.

5.  The Veteran does not have a current nerve disorder, to include peripheral neuropathy of any extremity.

6.  The Veteran does not have a current kidney disorder.

7.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had TBI or TBI residuals due to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310.

2.  A heart disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

3.  The criteria for service connection for lung disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309.

4.  The criteria for service connection for a liver disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310.

5.  The criteria for service connection for a nerve disorder diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309.

6.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310.

7.  The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection Law

Service connection will be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a chronic disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as psychoses, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be awarded on the basis of aggravation without medical evidence created prior to the aggravation or at any point between the aggravation and the current level of disability establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

III.  Diabetes Mellitus Claim

The Veteran contends that service connection for diabetes mellitus is warranted due to Agent Orange exposure that occurred while he was serving on the U.S.S. Taluga during the Vietnam era.  He contends that the ship transported that chemical.  The Board notes that VA has not been able to confirm the Veteran's exposure to herbicides in service.  A July 2011 VA PIES request found no evidence of Vietnam service and that the Veteran had only served in blue water.  

However, for the sake of argument, even if in-service exposure was shown; the evidence is against a finding that the Veteran has diabetes mellitus.  As such, service connection for diabetes mellitus is not warranted.

Some VA medical records do suggest the presence of diabetes mellitus.  For example, a June 2005 VA medical record documented a finding of "new Diabetes Mellitus given diet and exercise regimen."  A December 2005 VA medical record documented that the Veteran had diabetes mellitus, well-controlled on diet alone.  However, a March 2008 VA medical record documents that the Veteran "does NOT have diabetes."  An April 2011 VA medical record following testing documented "no evidence of diabetes."  An October 2011 VA medical record specifically noted "the diagnosis of diabetes that has previously been entered on this patient is not correct."  Subsequent VA medical records document diabetes mellitus as an active problem, but do not document treatment for diabetes or laboratory testing confirming the diagnosis.  

In October 2016, a VA examination was obtained to address this question.  The examiner specifically found that the Veteran "[d]oes not meet criteria for diagnosis of diabetes."  The examiner documented review of several years, from 2005 to 2016, of laboratory testing findings of the Veteran.  

The October 2016 VA examiner reported that she had reviewed the conflicting medical evidence and opined that the Veteran currently "does not meet the diagnostic criteria for DM II."  She explained the history of the prior diagnosis, noting that he had been diagnosed with DM II" in Jun 2005, when he was seen for
chest pain in urgent care, and his HgA1c was found to be 6.6.  She noted such finding, however, to have been a one time reading.  The repeat HgA1c in Feb 2007 was 5.8.  Since 2005, his HgA1c had not been at or above 6.5, and his random sugar had never been above 200.  She noted that despite the Veteran's report to her that "metformin makes me sick," the Veteran had actually never been prescribed oral hypoglycemic agents for his claimed diabetes mellitus.  Rather, she found that despite the incorrect diagnosis, the diabetes mellitus had remained on the Veteran's problem list and could be pulled up at any office visit.  However, she specifically noted again that the "Veteran does not meet the diagnostic criteria for DM II at this time."

The October 2016 VA examiner specifically considered the prior indications of diabetes mellitus of record, however, she specifically determined, based on examination and a comprehensive review of the medical evidence of record that the prior notation of diabetes mellitus had been in error, and not borne out by the subsequent objective evaluations of the Veteran's lab work.  She further noted that such incorrect notation continued in the Veteran's VA problem list, though he did not meet the criteria for diabetes mellitus.  She specifically and clearly found that the Veteran does not have diabetes mellitus.  The Board finds that the October 2016 VA examiner's opinion is the most probative evidence of record, as it include evaluation of the Veteran, comprehensive review of the record, and a clear medical explanation as to how her medical determination was reached.  The Board further notes that other VA medical providers that specifically evaluated the Veteran for diabetes mellitus, such as the October 2011 VA medical provider, similarly found that the prior notation of diabetes mellitus in the VA medical record had been incorrect.  

To the extent that the Veteran, or his spouse, himself may have opined that the Veteran has diabetes mellitus, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, as explained by the October 2016 VA examiner the medical determination of diabetes mellitus requires evaluation of certain laboratory findings and there is no indication that the Veteran has the requisite knowledge of administering or interpreting such tests.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, as explained by the VA examiner, the prior diagnosis of diabetes mellitus was in error and the Veteran did not meet the criteria necessary for such a diagnosis.

The negative findings are more probative, because they are shown to be based on laboratory findings and a review of the entire record.  There is no indication that the positive findings were based on any testing.  As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for diabetes mellitus is denied.  

IV.  Heart Disorder Claim

As noted above, the Veteran contends that he currently has a heart disorder due to service, to include claimed Agent Orange exposure onboard the U.S.S. Taluga.  During his March 2016 hearing the Veteran indicated that he had had a heart attack in 2005.

To the extent that the Veteran has claimed to have ischemic heart disease, the medical evidence of record does not support such a diagnosis.  For example, a December 2010 VA medical record documented that following exercise nuclear stress test, there was no scintigraphic evidence of myocardial ischemia.  VA medical records document occasional reports of chest pain, but no findings of a heart disorder due to service.

The only medical evidence to directly address the question of whether the Veteran has a heart disorder due to service is the September 2016 VA examination.  The examiner specifically found that based on available medical evidence, Veteran did not have heart disease, including ischemic heart disease. 

The September 2016 VA examiner explained that the Veteran's service treatment records had been silent for any treatment of heart condition.  She noted that in the mid 1990s, the Veteran was hospitalized for gastrointestinal bleeding secondary to alcohol use/dependency, not due to his heart.  His first complaint of chest pain was in June 2005, over 30 years after his military discharge.  Further, she determined that the Veteran did not currently "carry a formal diagnosis for heart disease."  As such, she opined that he did not have a heart disorder due to his service.  

The VA examiner did note that an October 2016 echocardiogram revealed 
"mild concentric LVH [left ventricular hypertrophy]," but she opined that it was more likely due to the elevated blood pressure over the years, and it was not related to any heart disease or ischemic heart disease.  She further noted that despite the chest pain complaints in June 2005, no further studies or work-ups had been done, as his chest pain complaints resolved by July 2005.  She noted a report of chest pain again in December 2010, but that studies had come back as negative for any "evidence of myocardial ischemia."  His metabolic equivalent of task (METS) was 10.  The last complaint of chest pain that was documented was by the triage nurse in July 2013.  She found that, interestingly, no complaints of chest pain were brought up by the Veteran when he was seen that same day by his primary care provider.  She reported that the Veteran's VA medical records were silent for any complaints or further work-up of chest pain since that time.

The VA examiner opined that as Veteran does not carry a formal diagnosis of coronary artery disease or ischemic heart disease, it was less likely that the claimed heart disorder was a result of herbicide exposure (which has not been conceded by VA).  She further opined that his mild hypertensive heart disease was less likely caused, or aggravated, by the service-connected schizophrenia or hearing loss/tinnitus.  Rather, she determined that such condition was more likely caused by past uncontrolled blood pressure due to alcohol dependency and the aging process.

The Board notes that while the Veteran has claimed to have had a heart attack in 2005, such report is not supported by the evidence of record.  VA medical records do not document such an attack.  Furthermore, as explained by the September 2016 VA examiner, in mid 2005, the Veteran had been hospitalized for gastrointestinal bleeding secondary to alcohol use/dependency, not due to his heart.  

The Board finds the medical evidence of record to be more probative than the Veteran's lay report.  It would require medical expertise and testing to determine whether the Veteran actually had a heart attack or heart disease.  All such medical evidence is against finding a current heart disorder.

The VA examiner's opinion is probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The VA examiner found that the only diagnosed heart disorder was mild hypertensive heart disease, which was not due to service, caused or aggravated by a service-connected disability, and was not one of the disorders for which service connection could be granted on a presumptive basis based on Agent Orange exposure (if such exposure had been conceded), under 38 C.F.R. § 3.309(e).  The examiner concluded that the disease was related to past alcohol dependency, elevated blood pressure, and age.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for a heart disorder is denied.

V.  TBI Claim

The Veteran testified during the Board hearing that he had a TBI in service, specifically from hitting his head on a ship hatch or as a result of electroshock therapy (ECT) at the Great Lakes Naval Station.

The Board initially finds that the Veteran's reports of electroshock therapy are not credible.  The service treatment records from the Veteran's psychiatric treatment have been associated with the claims file.  They are very detailed as to the treatment the Veteran received at that time, which consisted of medication.  There was no report of electroshock therapy.  Furthermore, the September 2016 VA examiner specifically found that it was very unlikely that Great Lakes Naval Station in the 1950s would even use ECT as therapy on service members.  She noted that the Veteran may have confabulated claimed treatment with ECT delivered to his mother during his adolescence as the service treatment records from that time discuss.  Given such inconsistency with the objective, contemporaneous medical evidence of record, and the finding of the September 2016 VA examiner, the Board finds that the Veteran's report of ECT in service is not credible.

VA medical records do document that the Veteran was treated for a possible TBI, but without finding current TBI or residuals due to service.

An August 2011 VA neuropsychology assessment found that the Veteran had intact functioning in the majority of cognitive domains assessed, including average performance in the domains of language, construction ability, verbal and visual memory, and overall executive functioning.  His performance was variable on tasks of processing speed, ranging from average to mildly impaired, with better performance on easier tasks.  Mild impairment was noted on tasks of
attention and working memory, which adversely affected his new learning for
verbal and visual information.  Estimated intellectual functioning was in the
average range and consistent with expectation given his educational and
occupational history.  However, emotionally, the Veteran reported moderate to severe symptoms mental health symptoms, a significant lack of sleep and subsequent poor energy.  The VA medical opinion provider found that such issues likely negatively impacted his cognitive functioning, "[w]hile cognitive impairment due to concussion cannot be ruled out entirely, it is highly unlikely due to his reported onset of difficulties (well after his injury)."  "It is more probable that his significant psychiatric history, emotional dysfunction, chronic fatigue and current stressors are likely limiting...ability to maintain his attention for long periods of time."

An October 2011 VA letter explained that the Veteran had been initially evaluated for TBI on June 23, 2009 and found to have a Mild TBI by history from the 1970's while in the Navy.  It was felt at that time his history was remote and his cognitive complaints could not be attributed to the head injury without further evaluation.  A neuropsychological and speech evaluation was obtained for potential memory training.  His neurological exam was normal at that initial visit.  The letter indicated that the Veteran had a mild TBI in the 1970's while in the Navy, but was currently stable in terms of the Mild TBI and current symptoms did not likely relate to a TBI of that remote date.  However, he received evaluation and memory training by the TBI program.

A February 2012 VA medical record documented a report by the Veteran of a mild TBI, by history, in the 1970s.  The VA medical opinion provider doubted that the Veteran had any residuals, explaining that the incident occurred too long ago and his mental health status and stress were much more likely the cause of any concentration issues.  The provider noted that the Veteran was able to attend and graduate from college after service and did well for a time, until his mental health picture became worse.  

A comprehensive overview of the Veteran's treatment and findings was a January 2015 VA medical record.  Per the January 2015 VA medical record, the Veteran reported that he had been medically evacuated when he hit his head on a ship hatch.  The Board notes that such medical evacuation is not indicated in the service treatment records, however, the VA medical provider considered the event as reported by the Veteran.

The January 2015 VA medical provider further noted that the Veteran was seen for a TBI assessment in the Atlanta VAMC in June 2009, where he was diagnosed with a concussion with no loss of consciousness due to ship hatch incident.  The Veteran had received a full work up and had been advised that he did not need follow up with the TBI clinic as his problems were generally mental health in nature.  The provider further found that based on the current assessment that day, 

	we concur with the pt's prior dx [diagnosis] of concussion to blunt 	trauma...did not appear to have significant cognitive impairment after his 	military career based on his performance in his college coursework.  His day 	to day 	functioning appears to have been significantly impacted by 	development of multiple mental health issues.

In August 2016, the Veteran also received a VA TBI examination.  The examiner found no apparent disturbance of cognition or language.  There were no focal neurologic signs.  There were no obvious attentional problems and conversation appeared appropriate.  She opined that 

	It is more likely than not that veteran did not suffer traumatic brain
	injury in SEA [Southeast Asia] in 1971 aboard the USS Taluga. STR 	[service treatment record] is silent on such an event and veteran finished his 	tour uneventfully.

The August 2016 VA examiner opined that it was therefore more likely than not that the Veteran did not suffer a TBI during his active service and any psycho-behavioral symptoms that he had at present were attributable to his many psychiatric illnesses.  

The most probative medical evidence of record supports finding that the Veteran does not currently have TBI or TBI residuals due to his in-service head injury.  Rather, the VA medical providers and the September 2016 VA examiner found that his psycho-behavioral symptoms were due to his mental health.

As noted in the INTRODUCTION, the Veteran is already separately service-connected for the mental health disorder of schizophrenia, and has been rated at the maximum possible rating--100 percent, since November 29, 1994.  

Though the Veteran is competent to report hitting his head on a ship hatch in service, the most probative evidence of record does not support finding that he has a current TBI from such injury.  The August 2016 VA examiner and VA medical provider opinions discussed in this decision have provided the most specific and in-depth discussion of the possibility of a TBI from service, and are the probative, competent medical evidence of record.  Such opinions are more probative than the Veteran's lay assessment of a TBI, as they were made by medical professionals contemplating a complicated medical evaluation related to possible brain injury.  Even if the Board were to find that the Veteran had a TBI in service, the probative evidence of record shows that there are no residuals of such injury.

Given that the most probative and competent evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for a TBI is denied.  

VI.  Lung Disorder, Liver Disorder,
Nerve Disorder, and Kidney Disorder

The Veteran contends that he currently has a lung disorder, liver disorder, nerve disorder (to include peripheral neuropathy of all extremities), and kidney disorder due to diabetes mellitus, service-connected schizophrenia, or claimed Agent Orange exposure.

VA medical records, however, do not document current lung disorder, liver disorder, nerve disorder (to include peripheral neuropathy), or kidney disorder.

For the lung disorder, the September 2016 VA examiner specifically found, per medical record review, the Veteran had been diagnosed with asthma in 1979, with a 1981 exacerbation.  However, the medical record has been silent for asthma since 2005, and a recent September 2016 pulmonary function test (PFT) had been normal, with "no significant improvement after bronchodilator."  She found such finding to show that the Veteran no longer has small airway disease.  Rather she found that the asthma in 1979 and 1981 was most likely due to his cigarette smoking habits. Since he quit smoking, his asthma has resolved.  Thus, she opined that asthma was less likely due to a result of disease or injury in the service, including herbicide exposure (if found), as it was due to tobacco abuse.

Such findings are consistent with medical records regarding asthma.  An October 1982 VA medical record documented that the Veteran had a history of asthma, but that since quitting a year ago, he had not had any asthma trouble.  An October 1988 VA medical record documents that the Veteran had stopped asthma medication two years previous and has had no attacks.  In a November 1994 VA medical record, the Veteran denied dyspnea.  A June 2001 VA medical record documented that the Veteran recalled past possible asthma and difficult time in breathing, but that he did not have any such problems at that time.  A July 2009 VA medical record documented that chest X-ray showed that lungs and pleural spaces were clear and no pneumothoraces were present.  A September 2010 VA CT showed lung bases were clear without focal consolidation, mass lesion or pleural effusion; there was no pericardial effusion.

VA medical records are also silent as to the claimed nerve, liver, and kidney disorders.  A December 2005 VA medical record document a normal neurological examination.  A September 2010 VA CT showed the liver, spleen, pancreas, adrenals, kidneys and gallbladder were unremarkable.  An April 2011 VA medical record regarding lab work/test results found that the Veteran's kidney and liver functions were satisfactory.

As to the claimed nerve disorder, to include peripheral neuropathy of all extremities, the Veteran underwent a September 2016 VA examination.  Evaluation showed normal strength.  The September 2016 VA examiner opined that the Veteran:

[D]oes not have peripheral neuropathy in either upper or lower extremities.  He does not have lumbar radiculopathy, either.  He got started on gabapentin in Feb 2012 for "chronic low back pain, radiates to b/l [bilateral] buttocks..."  Lumbar spine x-ray in Feb 2014 shows "Mild multilevel degenerative disc disease with associated mild multilevel degenerative joint disease," which is not consistent with severe enough spinal stenosis to cause lumbar radiculopathy.  A non-existing diagnosis cannot be linked to his military service or [claimed] herbicide exposure.

For the claimed liver disorder, during the September 2016 VA examination, the VA examiner found that: 

Currently, Veteran does not have any liver disease.  All his liver enzymes have been normal since 2005.  He was tested negative for Hep C in 2009.  This Veteran is fortunate that his liver function is normal despite an extensive past h/o [history of] alcohol dependency.  A non-existing diagnosis cannot be linked to his military service or [claimed] herbicide exposure.

In regards to the claimed kidney disorder, during the September 2016 VA examination, the Veteran reported that his kidney disorder began in 1994 - over 20 years after his discharge from service.  He reported that he had to wear a diaper in 2005, due to frequent urination and loss of kidney control.  The examiner found that his history of wearing "a diaper" was due to his oral surgery in 2010 and an incontinence brief was ordered in November 2010 with a quantity of 5 and no refills were ordered.  The VA examiner found that the Veteran "does not have any kidney disease."  She explained that his kidney function has been normal since he entered the Atlanta VA medical center in 2005.  She determined that since there was no diagnosis, it cannot be linked to military service or claimed herbicide exposure.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer, supra.  Presently, the Veteran does not have a current disability; there was been no medical finding of a diagnosis of the claimed disorders currently or in the past, other than asthma, which had resolved over a decade prior to the current claim.

To the extent that the Veteran or his spouse may have provided lay statements of current diagnoses of disorders and etiology opinions, such evidence is not competent medical evidence, provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Such diagnoses would be outside the realm of common knowledge of a lay person.  Jandreau, supra.; Woehlaert, supra.  The VA examiner was a physician with expert medical knowledge, who interpreted the medical evidence of record, to include laboratory test results and examined the Veteran.  The Board finds that the VA examiner's opinion is the most probative evidence of record.

The examiner's opinions of no disability pertaining to the claimed disorders are uncontroverted by any competent and/or probative evidence of record.  See Black, supra. (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  There is no countervailing medical evidence, and the Board is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, supra.  The Veteran lacks the requisite medical expertise to diagnose a lung, liver, nerve, or kidney disorders; as is would require medical expertise to say that his symptoms are manifestations of such disorders.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for lung, liver, nerve, and kidney disorders are denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for heart disorder is denied.

Service connection for a lung disorder is denied.

Service connection for a liver disorder is denied.

Service connection for a nerve disorder, to include peripheral neuropathy of all extremities, is denied.

Service connection for a kidney disorder is denied.

Service connection for TBI is denied.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The prior Board remand directed the VA examiner to address questions of secondary service connection for the claims of service connection for a vision disorder, a prostate disorder, erectile dysfunction, a stomach disorder, and OSA.  The resulting VA examination does not address the question of secondary service connection.  As such, a remand is necessary to obtain adequate medical opinions.

Additionally, as to the issue of entitlement to service connection for a brain disorder, other than TBI, to include ischemic brain disease, although the September 2016 addressed the question of TBI, she did not address whether the Veteran had ischemic brain disease due to service.  An August 2011 VA MRI of the brain documented a finding of "[m]ild nonspecific white matter disease, most likely related to chronic small vessel ischemia...[o]therwise, essentially unremarkable unremarkable MRI of the brain."  A VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA medical opinions as to the claimed vision disorder, a prostate disorder, erectile dysfunction, a stomach disorder, OSA, and brain disorder (other than TBI).  The 2016 VA examiners should be requested to provide such opinions, but if not available, obtain a VA medical opinion from another medical professional. The opinion provider should note in the examination report that the claims folder and the Remand have been reviewed.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)  Does the Veteran currently have a brain disorder, other than TBI, to include ischemic brain disease?  The examiner should note an August 2011 VA MRI of the brain documented a finding of "[m]ild nonspecific white matter disease, most likely related to chronic small vessel ischemia.  If there is a current diagnosis of a brain disorder (other than TBI) specify each diagnosed brain disorder.

(b)  Is it at least as likely as not that a diagnosed brain disorder, other than TBI, was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's report of hitting his head on a hatch.  

(c)  Is it at least as likely as not that the Veteran's service-connected disabilities (currently schizophrenia, bilateral hearing loss, and tinnitus) caused or aggravated (permanently worsened beyond that due to the natural disease process) any (i) vision disorder, (ii) a prostate disorder, (iii) erectile dysfunction, (iv) a stomach disorder,  (v) OSA, and/or (vi) brain disorder (other than TBI)?  The VA medical opinion provider should provide an opinion as to BOTH causation AND aggravation.

The examiner should note that VA will not concede aggravation of the nonservice connected disability by a service connected disability unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for the opinions that include consideration of the Veteran's statements; the particulars of his medical history and relevant medical literature.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case; before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin   
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


